        Case 1:19-cv-03729-DLF Document 30-1 Filed 04/09/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
BLACK ROCK CITY LLC, and                   )
BURNING MAN PROJECT,                       )
                                           )
                                           )
      Plaintiffs,                          )
                                           )
              v.                           )      Civil Action No. 19-cv-03729-DLF
                                           )
DEBRA HAALAND,                             )
                                           )
SECRETARY OF THE INTERIOR, et al.          )
                                           )
      Defendants.                          )
                                           )


                                 [PROPOSED] ORDER

      This matter comes before the Court on Plaintiffs’ Motion for Summary Judgment and

Defendants’ Cross-Motion for Summary Judgment. Upon consideration of all memoranda,

administrative record documents, and arguments submitted in support of and in opposition to

both motions, the Court has determined that Defendants’ Cross-Motion for Summary Judgment

is hereby GRANTED in its entirety, and Plaintiffs’ Motion for Summary Judgment is hereby

DENIED in its entirety.

      SO ORDERED this ___ day of ___________, 2021.



                                                          ___________________________
                                                          Judge Dabney L. Friedrich
